Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/7/2022:  The 35 U.S.C. 102 rejections and 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1-4, 6, 7, 9-17, and 20 are allowed.
Allowable Subject Matter
Claims 1-4, 6, 7, 9-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 14:
U.S. Publication No. 20190037387 to Hua et al disclose in Figures 1-31 a method for improving reporting (performed by server 100), the method comprising: 
Receiving, from a plurality of mobile computing devices (UEs 104), data (location information) over a first time period (reporting period).  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes at least one of a reporting period of the location information of UE 104 and a report format of the location information of UE 104.  UE 104 then sends location information of UE 104 over the first time period in the report format to server 100.
Identifying, based on the received data, trigger conditions (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting information … the trigger conditions including activities detected by the mobile computing devices … (UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes).  Server 100 uses the location information of UE 104 to determine trigger conditions of Sections 0200-0201 that trigger UE 104 to report the location information to server 100.
Generating, using the received data and the identified trigger conditions, a policy (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting the information.  Sections 0200-0201: the reporting trigger conditions of the location information UE 104 may be any one of the following:  2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.  Server 100 uses the location information of UE 104 to determine that if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100.  Server 100 also uses the location information of UE 104 to determine that if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.   
Providing the policy to one or more mobile computing devices for execution.  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes also includes a reporting trigger condition of the location information of UE 104.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  Refer to Sections 0163-0503.
Hua et al do not disclose identifying, based on the received data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices…
U.S. Publication No. 20130076523 to Kwan et al disclose in Section 0029 wherein if the battery power decreases, the mobile device reduces the location reporting frequency to the monitoring and communication control device so that there is a longer period between the location reporting time (claimed “limiting reporting to the trigger conditions reduces consumption of battery power …”).  U.S. Publication No. 20120230217 to Sawai et al disclose in Section 0198 and 0201 wherein a system determines whether or not to transmit a measurement report; it is possible to suppress consumption of the communication resource by the sending of a measurement report as well as maintaining the appropriate service quality (claimed “limiting reporting to the trigger conditions …  while preserving quality of the data”).  
Hua et al also not disclose identifying, based on the received data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices, wherein identifying the trigger conditions comprises training the received data against a cost function…
U.S. Publication No. 20180233141 to Solomon et al disclose in Sections 0198, 0205, and 0206 wherein trigger conditions are compared against a cost function.  U.S. Publication No. 20170330078 to Koduru also disclose in Section 0002 wherein a process of training data utilizing a cost function to minimize error in prediction.  
However, none of the prior disclose the limitations “…identifying, based on the received data, trigger conditions for reporting information, such that limiting reporting to the trigger conditions reduces consumption of battery power while preserving quality of the data, the trigger conditions including activities detected by the mobile computing devices, wherein identifying the trigger conditions comprises training the received data against a cost function that represents an expected total future cost of performing a particular action when one of the mobile computing devices is in a particular state”, and can be logically combined with Hua et al, Kwan et al, Sawai et al, Solomon et al, and Koduru. 

Independent claim 10:
U.S. Publication No. 20190037387 to Hua et al disclose in Figures 1-19 a method for reporting by a mobile computing device, the method comprising: 	
Receiving, at the mobile computing device, a policy (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) identifying one or more trigger conditions (reporting trigger conditions of the location information of UE 104 in Sections 0200-0201: 2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100) for reporting information.  Server 100 sends configuration information to each of the UEs 104.  The configuration information includes at least one of a reporting period of the location information of UE 104 and a report format of the location information of UE 104.  UE 104 then sends location information of UE 104 over the first time period in the report format to server 100.  Server 100 then uses the location information of UE 104 to determine trigger conditions of Sections 0200-0201 that trigger UE 104 to report the location information to server 100.  Sections 0200-0201: the reporting trigger conditions of the location information UE 104 may be any one of the following:  2. if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100; 3. if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.     The configuration information includes also includes a reporting trigger condition of the location information of UE 104.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  
Detecting, by the mobile computing device, an activity associated with the mobile computing device; determining whether the detected activity corresponds to the one or more trigger conditions.  UE 104 detects whether or not a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, and UE 103 also detects whether or not the area information of UE 104 changes.
Reporting information when the detected activity corresponds to the one or more trigger conditions.  If the configuration information received by UE 104 includes the reporting trigger condition of the location information of UE 104, UE 104 sends the location information of UE 104 to server 100 according to the reporting trigger condition.  So: if a distance between current location information of UE 104 and location information sent by UE 104 to server 100 last time is greater than or equal to a preset threshold, UE 104 sends the current location information of UE 104 to server 100, and if the area information of UE 104 changes, UE 104 sends current area information of UE 104 to server 100.  Refer to Sections 0163-0503.
Hua et al do not disclose receiving, at the mobile computing device, a policy identifying one or more trigger conditions for reporting information, wherein the policy is based on training data against a cost function …
U.S. Publication No. 20180233141 to Solomon et al disclose in Sections 0198, 0205, and 0206 wherein trigger conditions are compared against a cost function.  U.S. Publication No. 20170330078 to Koduru also disclose in Section 0002 wherein a process of training data utilizing a cost function to minimize error in prediction.  

However, none of the prior disclose the limitations “…receiving, at the mobile computing device, a policy identifying one or more trigger conditions for reporting information, wherein the policy is based on training data against a cost function that represents an expected total future cost of performing a particular action when the mobile computing device is in a particular state.”, and can be logically combined with Hua et al, Solomon et al, and Koduru. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20080235040 to Ratliff et al disclose in Figures 1-9 wherein a mobile device reports its location to a server when the mobile device has moved a certain distance.  Refer to Sections 0011-0105.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 264
July 14, 2022